1    Rene L. Valladares
     Federal Public Defender
2    Nevada State Bar No. 11479
3    *Kimberly Sandberg
     Assistant Federal Public Defender
4    New York State Bar No. 5152863
     411 E. Bonneville Ave., Ste. 250
5    Las Vegas, Nevada 89101
6    (702) 388-6577
     Kimberly.Sandberg@fd.org
7

8    *Attorney for Petitioner Roger Randolph

9
10
                           U NITED S TATES D ISTRICT C OURT
11                               D ISTRICT OF N EVADA
12   Roger Randolph,

13                 Petitioner,                 Case No. 2:18-cv-00449-RFB-VCF

14          v.                                 Unopposed Motion for extension of
                                               time to file second amended
15   Jo Gentry, et al.,                        petition

16                 Respondents.                (Third Request)

17

18

19

20

21

22

23

24

25

26
27
 1            On June 19, 2018, Roger Randolph filed, through counsel, an amended petition
 2    for writ of habeas corpus.1 This Court granted Randolph leave to file a second
 3    amended petition.2 Randolph, by counsel, moves this Court for an extension of time
 4    to file a second amended petition by 91 days from December 17, 2018 to and including
 5    March 18, 2019.       Counsel emailed Senior Deputy Attorney General Heather D.
 6    Procter to ask whether she objects to this request for an extension. Ms. Procter
 7    responded that she does not object, though this non-objection is not a waiver of any
 8    procedural defenses she wishes to raise.
 9            Counsel has hired an expert to evaluate Randolph. Counsel has also ordered
 10   Randolph’s I-file. Once counsel receives Randolph’s I-file (which should be by next
 11   week), counsel will be able to complete drafting of the petition.
 12           In addition, Counsel’s schedule and circumstances beyond her control have
 13   precluded her from meeting the current deadline of March 18, 2019. At the end of
 14   February, counsel filed a petition for writ of habeas corpus with AEDPA time, which
 15   required investigation. Additionally, counsel filed an opening brief to the Nevada
 16   Supreme Court as well as reply brief in the Nevada Supreme Court at the end of
 17   February. Counsel is currently drafting time-sensitive (because of a new Supreme
 18   Court case) petitions in state court. Counsel also filed an over-sized reply to answer
 19   last week. Counsel is also travelling to Reno on March 15, 2019 to meet two new
 20   clients. Finally, counsel has been out of the office numerous days in March due to
 21   her own and family members’ illnesses.
 22           For these reasons, counsel respectfully asks this Court to grant Randolph’s
 23   request to extend the time for filing an amended petition by 30 days until April 17,
 24   2019.
 25

 26
              1   ECF No. 14.
 27           2   ECF No. 13.


                                                  2

527
 1         Dated March 18, 2019.
 2                                                    Respectfully submitted,
 3
                                                      Rene L. Valladares
 4
                                                      Federal Public Defender
 5
                                                      /s/Kimberly Sandberg
 6
                                                      Kimberly Sandberg
 7                                                    Assistant Federal Public Defender

 8

 9
                                                      IT IS SO ORDERED:
 10   IT IS FURTHER O     R DERD THAT [18] MOTION to Extend Time (Second Request) to file
                         ORDERED
 11   second amended petition re 13 Order on Motion________________________________
                                                    for Leave to File Document
      is denied as moot.
                                                   RICHARD      F. BOULWARE, II
                                                     ______________________________
 12
                                                   UNITED
                                                     United STATES       DISTRICT
                                                              States District Judge JUDGE
 13                                           ________________________________
                                                 DATED this 19th day of March, 2019.
                                                   Dated:F.________________________
                                              RICHARD       BOULWARE, II
 14
                                              UNITED STATES DISTRICT JUDGE
 15   IT IS FURTHER ORDERD THAT [18] MOTION to Extend Time (Second Request) to file
                                             DATED this
                    second amended petition re 13 Order on19th day for
                                                           Motion  of March,  2019.
                                                                       Leave to File Document
 16                 is denied as moot.
 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27


                                                  3

527
 1                               C E R TI FI C A T E   OF   S E R V I CE
 2          I hereby certify that on March 18, 2019, I electronically filed the foregoing with

 3    the Clerk of the Court for the United States District Court, District of Nevada by

 4    using the CM/ECF system.

 5          Participants in the case who are registered CM/ECF users will be served by

 6    the CM/ECF system and include: Heather D. Procter

 7          I further certify that some of the participants in the case are not registered

 8    CM/ECF users. I have mailed the foregoing document by First-Class Mail, postage

 9    pre-paid, or have dispatched it to a third party commercial carrier for delivery

 10   within three calendar days, to the following non-CM/ECF participants:

 11         Roger Randolph
            No. 1086077
 12         Lovelock Correctional Center
 13         1200 Prison Rd
            Lovelock, NV 89419
 14                                              /s/Jessica Pillsbury
                                                 An Employee of the
 15                                              Federal Public Defender
 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27


                                                       4

527
